DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 04/29/2021.

Allowable Subject Matter
Claims 9-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 10, the prior art of record, taken alone or in combination, fails to teach a circuit comprising a first portion that receives the input signal and provides a random value signal that varies according to the input signal to the circuit, wherein the first portion covers a surface of a cube or parallelepiped.
With respect to independent claim 18, the prior art of record, taken alone or in combination, fails to teach a circuit that proves authenticity, comprising:
a first portion that receives a plurality input signals, Ci, each corresponding to one of a sequence of dates, di, and provides a sequence of random response signals, each corresponding to one of the plurality of input signals, Ci; and
a second portion that hashes each of the random response signals to provide a plurality of corresponding result values, Ri, the first portion covering the second portion to prevent access to the random response signals so that a breach of the first portion alters the first portion to change the random response signals that are provided by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/APRIL A TAYLOR/Examiner, Art Unit 2887      

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887